Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00662-CV

  Melissa FUENTES, Individually, and as Next Friend of Victor Robert Fuentes and Isabella
                                Elaine Fuentes, Minors,
                                       Appellant

                                               v.

                           TEXAS MUTUAL INSURANCE CO.,
                                     Appellee

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 5910
                           Honorable Pedro Gomez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s Order on Motions for
Summary Judgment is AFFIRMED.

       It is ORDERED that appellee recover its costs of this appeal from appellant.

       SIGNED November 1, 2017.


                                                _____________________________
                                                Irene Rios, Justice